Citation Nr: 1526749	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the right arm disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to November 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

On his appeal on a VA Form 9 dated in March 2012, the Veteran requested a Travel Board hearing.  However, in a submission dated in August 2014, the Veteran expressed his desire to withdraw his hearing request.  Accordingly, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from February 2009 to March 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated that he served as a dog handler in Germany from 1964 to 1965.  He reported that in 1964, a K-9 dog attacked him and ripped his right bicep, causing it to separate.  He reported that he underwent surgery to repair the right arm at the Munich Army Hospital.  He reported that he continued to have problems with his right arm, and his right shoulder is now also being affected.  The first post-service record of complaints regarding the right shoulder is located in a February 2009 VA treatment record.  In a June 2009 VA treatment record, the Veteran reported that he had a long-standing job as a carpenter, and he developed pain in the right shoulder ten years prior.  He was diagnosed with osteoarthritis of the right shoulder and rotator cuff arthropathy.

Initially, the Board observes that not all of the Veteran's service treatment records (STRs) are associated with the claims file.  There is a March 2010 memorandum regarding a formal finding on the unavailability of some STRs.  The memorandum points out in June 2009, the RO made a request to the National Personnel Records Center (NPRC) for STRs.  In August 2009, incomplete STRs were received in the form of the Veteran's personnel records dated from November 1963 to August 1965; the Veteran's entrance examination; and a one-page treatment record related to a left shoulder injury dated in September 1964.  It was also noted that in September 2009, the RO made another request to the NPRC for STRs. The AOJ also requested that the Veteran send any copies in his possession.  In a December 2009 statement, the Veteran indicated that he did not have a copy of his Form DD 214.  In a March 2010 statement, the Veteran indicated that he was treated for his right arm in Germany, but he did not know where these treatment records were located.  However, in an earlier statement dated in June 2009, the Veteran reported that he was treated for a right arm injury and had surgery on the right arm in 1964 at the Munich Army Hospital in Germany.

As discussed above, the Board acknowledges multiple attempts have been made to retrieve the Veteran's STRs; however, it appears the RO did not specifically request clinical records from the Munich Army Hospital in Germany, where the Veteran alleges he was treated for his right arm injury in 1964.  Given that hospitalization or clinical medical records are sometimes filed under the name of the facility, and not the name of the veteran, the Board observes there is a chance that records related to the Veteran's treatment for his right arm injury are still available at the NPRC, under a listing for the Munich Army Hospital in Germany.  As such, on remand, the AOJ should further request from either the NPRC or another appropriate source, records related to the Veteran's treatment for his right arm injury at the Munich Army Hospital in Germany.

Moreover, given the heightened duty to assist due to the Veteran's incomplete STRs as discussed above, the Board finds the Veteran should be afforded a VA examination with opinion regarding the nature and etiology of his claimed right arm and right shoulder disabilities. 

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and specifically request a search for any STRs pertaining to the Veteran for the period from 1964 to 1965 at the Munich Army Hospital in Germany.  It should be noted that the Veteran's clinical records may be filed at the NPRC under the name of the facility and not the Veteran.  Should the response from the NPRC suggest any other avenues or sources for locating such records, then appropriate follow-up action should be accomplished.  

If no records are available, this should be indicated in written response to the request.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The nonexistence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A (b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).
   
2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above development, the Veteran should be afforded a VA examination, with an appropriate examiner, in order to obtain a medical opinion as to the nature and etiology of his claimed right arm and right shoulder disabilities.  The claims file, including a copy of this remand, must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.
   
Based on a review of the Veteran's claims file, and after a thorough examination, the examiner is asked to:
   
(a) Identify any currently diagnosed right arm and/or right shoulder disability, to include right shoulder osteoarthritis and rotator cuff arthropathy.
   
(b) Provide an opinion as to whether there is a 50 percent or better probability that any diagnosed right arm or right shoulder disability is related to the Veteran's active duty service, to include his reports of being attacked and bit in the right bicep by a K9 dog.
   
In rendering an opinion, the examiner should note and discuss the Veteran's reports of being attacked and bit in the right bicep by a K9 dog while serving as a dog handler in Germany.  The examiner should consider these reports credible.  The examiner should specifically discuss whether any currently diagnosed right arm or shoulder disability could be related to this reported injury.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

4.   After the development has been completed to the extent possible, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




